                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA,                              )
                                                        )
           v.                                           )       No. 3:16-CR-98
                                                        )
 MARK CHRISTOPHER RYANS                                 )
                                                        )

                                      OPINION AND ORDER

        Mark Christopher Ryans filed a pro se motion to modify his sentence under 18 U.S.C.

 § 3582(c)(1)(A) due to his health conditions and the COVID-19 pandemic [Doc. 31]. Because the

 relevant factors in 18 U.S.C. § 3553(a) do not support a modification, the Court denies his request.

   I.           Background

           On August 16, 2016, Ryans was charged with being a felon in possession of a firearm and

 ammunition in violation of 18 U.S.C. § 922(g)(1) [Doc. 1]. Ryans pleaded guilty on March 29,

 2017 [Doc. 19]. As set forth in the plea agreement, Ryans unlawfully possessed a firearm and

 ammunition and law enforcement located him after he exited a car in the wee hours of the morning

 “and shot a single shot in a residential area” [Doc. 16 at ¶ 5].

           Ryans had a criminal history so substantial that he was classified as an armed career

 criminal with a criminal history category of VI [Id. at ¶ 43]. Among other dangerous and violent

 acts, Ryans had two previous convictions for robbery in which he robbed store employees using a

 firearm [Id. at ¶¶ 35, 36]. Ryans had also been convicted of criminal trespass [Id. at ¶ 37]. In

 addition, Ryans was convicted of conspiracy to distribute and possess with intent to distribute five

 grams or more of cocaine base and possession of a firearm in furtherance of a drug trafficking

 crime [Id. at ¶ 39], and committed the underlying felon in possession offense while still serving a

 term of supervised release for that cocaine-trafficking conspiracy [Id. at ¶ 41].




Case 3:16-cr-00098-KAC-HBG Document 36 Filed 06/11/21 Page 1 of 4 PageID #: 136
        Ryans was subject to a mandatory term of at least 180 months’ imprisonment. Further,

 Ryans and the United States agreed that a 180-month sentence, followed by a five-year term of

 supervised release, reflected the appropriate disposition of the case under Federal Rule of Criminal

 Procedure 11(c)(1)(C) [Doc. 16 at ¶ 7]. Given Ryans’s total offense level, criminal history, and

 the Section 3553(a) factors, the Court accepted the plea agreement and sentenced Ryans to 180

 months’ imprisonment, concluding that the 180-month sentence was sufficient, but not greater

 than necessary, to accomplish the purposes of sentencing [Doc. 28]. To date, Ryans has served

 approximately 57 months of his 180-month sentence.

        Ryans now moves the Court to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A)

 [Doc. 31]. In support of his request, Ryans, who is 41 years old, argues that medical conditions

 including diabetes and high blood pressure put him at elevated risk of complications from COVID-

 19 were he to contract the disease while incarcerated [Id. at 1–2]. As of the March 29, 2021 filing

 of his motion, Ryans asserts that he has written “the warden and all the lower chain of command”

 about his request, but has “not received anything back” [Id. at 1–2].

  II.       Discussion

        Generally, a district court “does not have the authority to change or modify [a] sentence

 unless such authority is expressly granted by statute.” United States v. Thompson, 714 F.3d 946,

 948 (6th Cir. 2013). 18 U.S.C. § 3582(c)(1)(A) provides narrow circumstances under which the

 Court may reduce an incarcerated individual’s sentence. As a threshold matter, the individual must

 have “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

 a motion on the [individual’s] behalf or the lapse of 30 days from the receipt of such a request by

 the warden of the defendant’s facility[.]” 18 U.S.C. § 3582(c)(1)(A). If that threshold requirement

 is met, a district court may reduce a sentence where the Court finds that (1) “extraordinary and




Case 3:16-cr-00098-KAC-HBG Document 36 Filed 06/11/21 Page 2 of 4 PageID #: 137
 compelling reasons warrant a sentence reduction,” (2) “such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission,” and (3) the Section 3553(a)

 factors, to the extent they apply, support a reduction. United States v. Elias, 984 F.3d 516, 518

 (6th Cir. 2021) (internal quotations omitted). The “district courts may deny compassionate-release

 motions when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to

 address the others.” Id. at 519.

        Because consideration of the Section 3553(a) factors is dispositive, the Court begins its

 analysis there. 1 Ryans is serving an agreed-upon 180-month sentence for felon in possession of a

 firearm and ammunition [Doc. 16 at ¶ 1(a)]. To date, he has only served 57 months of that

 sentence. Ryans has a substantial criminal history that includes dangerous and violent offenses—

 robberies using a firearm [Doc. 21 at ¶¶ 35, 36], drug-trafficking, and possession of a firearm in

 furtherance of drug-trafficking [Id. at ¶ 39]. See 18 U.S.C. § 3553(a)(1). As such, the public still

 requires protection from further crimes of Ryans. See 18 U.S.C. § 3553(a)(2)(C). In addition, the

 fact that Ryans committed the underlying offense of conviction while serving a term of supervised

 release [Doc. 21 at ¶ 41] indicates that he had not yet been adequately deterred from criminal

 conduct. See 18 U.S.C. § 3553(a)(2)(B). While diabetes and high blood pressure may leave Ryans

 at greater risk of complications were he to contract COVID-19, on balance, the nature and

 circumstances of the offense, the history and characteristics of the defendant, the need for the

 sentence imposed to afford adequate deterrence to criminal conduct, and the need for the sentence

 imposed to protect the public from further crimes of the defendant outweigh that concern.



 1
   In his March 29 motion, Ryans represents that he had written “the warden and the lower chain of
 command” at the Bureau of Prisons (BOP) to request compassionate release and received no
 response [Doc. 31]. Taking Ryans’s assertion as true, more than thirty (30) days have passed since
 the warden received his request that BOP bring a motion on his behalf. Accordingly, Ryans has
 satisfied the threshold exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A).


Case 3:16-cr-00098-KAC-HBG Document 36 Filed 06/11/21 Page 3 of 4 PageID #: 138
 Moreover, COVID-19 infection rates have significantly decreased as vaccines have become

 widely available.

        Having considered all of the Section 3553(a) factors, a modification of Ryans’s sentence

 is not appropriate. Because the Section 3553(a) factors do not support a modification, the Court

 need not specifically address the other prerequisites listed in Section 3582(c)(1)(A). See Elias,

 984 F.3d at 519. Ryans’s motion is accordingly DENIED.

        IT IS SO ORDERED.




                                                 KATHERINE A. C    CRYTZER
                                                                      RYTZER
                                                               District
                                                                  triictt JJudge
                                                 United States Dist         udge




Case 3:16-cr-00098-KAC-HBG Document 36 Filed 06/11/21 Page 4 of 4 PageID #: 139
